Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 29 May 2020. 
Claims 1-28 are currently pending and have been examined. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/717, 295 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/717,295 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they receive and train data in the same way, the only difference is the use of mental and physical data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation "physical activity count data" in line 3 of claim 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-28 are drawn to a method which is a statutory category of invention (Step 1: YES). 
Independent claims 1 and 8 recite receiving altitude data associated with one or more users of an application, for each of the one or more users, obtaining mental/physical state data for the user; for each of the one or more users, correlating that user’s mental/physical state with that user’s altitude data, collecting and processing the correlated mental state data and altitude data for each of the one or more users, receiving current altitude data associated with a current user of an application, providing the current altitude data, receiving current user mental/physical state prediction data and based, at least in part, on the current user mental/physical state prediction data received, taking one or more actions
Independent claims 15 and 22 recite receiving motion data associated with one or more users of an application, for each of the one or more users, obtaining mental/physical state data for the user, for each of the one or more users correlating that user’s mental/physical state data with that user’s motion data, collecting and processing the correlated mental/physical state data and motion data for each of the one or more users, receiving current motion data associated with a current user of an application, providing current motion data, receiving current user mental state/physical state prediction data and based, at least in part, on the current user mental/physical state prediction data taking one or more actions.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and health care provider, as the health care provider prescribes the application (para [0059]), and monitors their actions (para [0091]). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “computing system”, “one or more devices”, “machine learning-based mental state prediction model training data”, “machine-learning based physical state prediction model training data” and “machine learning-based prediction models” are recited at a high level of generality (e.g., that the receiving and providing is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 17, where “In some embodiments, device altitude and/or motion data is received from one or more devices associated with one or more application users, and for each of those users, corresponding mental and physical state data is collected, for example, through a user interface of the digital therapeutics application”.
Paragraph 70, where “In some embodiments, the application is provided to the user on the user device, such as through a display screen of a smart phone or smart watch. In other embodiments, the user device is separate from the computing system that provides the application user interface, and the device settings may be configured through the application user interface on any type of computing system, including, but not limited to, a desktop computing system application, a mobile computing system application, a virtual reality computing system application, an application provided by an Internet of Things (IoT) device, or any combination thereof. Further, in various embodiments, the user interface may include any combination of a graphical user interface, an audio-based user interface, a touch-based user interface, or any other type of user interface currently known to those of skill in the art, or any other type of user interface that may be developed after the time of filing.”
Paragraph 202, where “Those of skill in the art will readily recognize that there are many different types of machine learning-based models known in the art, and as such, it should be noted that the specific illustrative example of a supervised machine learning based model discussed above should not be construed as limiting the embodiments set forth herein. For instance, in various embodiments, the one or more machine learning-based models can be one or more of: supervised machine learning­based models; semi supervised machine learning-based models; unsupervised machine learning­based models; classification machine learning-based models; logistical regression machine learning­based models; neural network machine learning-based models; deep learning machine learning- based models; and/or any other machine learning based models discussed herein, known at the time of filing, or as developed/made available after the time of filing”
Paragraph 173, where “In one embodiment, once the machine learning-based mental state prediction model training data is provided to one or more machine learning-based prediction models to generate one or more trained machine learning-based mental state prediction models at 412, process flow proceeds to 414.
Paragraph 197, “In one embodiment, at 510, the correlated physical state data and altitude and/or motion data for each of the one or more users is processed to generate machine learning-based physical state prediction model training data.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-7, 9-14, 16-21, and 23-28 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. The dependent claims further recite cellular devices, handheld devices, wearable devices, implantable devices, sensor devices, accelerometer device, motion detection devices, supervise machine learning-based models, semi supervised machine learning-based models, unsupervised machine learning-based models, classification machine learning-based models, logistical regression machine learning-based models, neural network machine learning-based models and deep learning machine learning-based models which are recited generically in the specification paragraph 202, and paragraph 204. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US 11,164,596 B2) in view of Healey (US 2018/0285528 A1).

CLAIM 1-
Jain teaches the limitations of:
receiving altitude data from one or more devices associated with one or more users of an application (Jain teaches the use of obtaining altitude data from the user’s sensor (col 10 lines 1-9)
for each of the one or more users, obtaining mental state data for the user; (Jain teaches that biological markers are analyzed to indicate the user’s emotional state (i.e., mental state) (col 13 lines 1-55)
for each of the one or more users, correlating that user’s mental state with that user’s altitude data (Jain teaches the use of the altitude data to determine a current state of the user’s mobility which is then determining the user’s state of self-care. (col  10 lines 1-24) which is then analyzed in accordance to the user’s mental health (col 19 lines 4-17, col 13 lines 23-50))
collecting and processing the correlated mental state data and altitude data for each of the one or more users to generate machine learning-based mental state prediction model training data (Jain teaches that by collecting the biological markers and putting them into a machine learning model such as a neural network that is well-known in the art to be trained, the system is able to output a likely emotional state (i.e., predict mental state) (col 11-12 lines 59-67, lines 1-3)) 
receiving current altitude data from one or more devices associated with a current user of an application (Jain teaches the use of obtaining altitude data from the user’s sensor to determine the user’s current state (col 10 lines 1-9)
providing the current altitude data to the one or more trained machine learning-based mental state prediction models (Jain teaches that by collecting the biological markers (such as the altitude data (col 10 lines 25-41)  and putting them into a machine learning model such as a neural network that is well-known in the art to be trained, the system is able to output a likely emotional state (i.e., predict mental state) (col 11-12 lines 59-67, lines 1-3))
receiving current user mental state prediction data from the one or more trained machine learning-based mental state prediction models (Jain teaches that by collecting the biological markers and putting them into a machine learning model such as a neural network that is well-known in the art to be trained, the system is able to output a likely emotional state (i.e., predict mental state) (col 11-12 lines 59-67, lines 1-3))
and based, at least in part, on the current user mental state prediction data received from the one or more trained machine learning-based mental state prediction models, taking one or more actions (Jain teaches that based on the predicted mental state of the user the system incorporates a depression detection technique to give the user a personalized survey (i.e., taking an action) (col 15 lines 40-54, Figure 6)

Jain does not explicitly teach, however Healey teaches: 
providing the machine learning-based mental state prediction model training data to one or more machine learning-based prediction models to generate one or more trained machine learning-based mental state prediction models (Modeler 1090 may utilize a trained machine learning model (e.g., as demonstrated in FIG. 3) to determine based upon current sensor data whether the data is indicative of a mental health event. In other examples, the user 1010 may utilize one or more user interfaces provided by user interface 1070 to manually indicate that a mental health event is occurring (which in some examples may be utilized to train the model) (para [0029]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jain to integrate the application of specifically training machine learning models of Healey with the motivation of making it easy for the user to monitor daily variation in his or her condition automatically and more accurately (see: Healey, paragraph 2, 21).

CLAIM 2-
Jain in view of Healey teaches the limitations of claim 1. Regarding claim 2, Jain further teaches:
wherein the application is a therapeutics application (Jain teaches the use of their system for rehabilitation compliance (i.e., therapeutics) (col 2 lines 53-65)

CLAIM 3-
Jain in view of Healey teaches the limitations of claim 1. Regarding claim 3, Jain further teaches:
wherein a device associated with a user is a device selected from the group of devices containing: cellular devices; handheld devices (Jain teaches the user’s device as a smart phone (col 7 lines 55-57)
wearable devices; sensor devices (Jain teaches the use of a wearable computing device such as a fitness tracker that uses sensor capabilities (col 7 lines 55-65)
implantable devices (a dedicated health device with sensor data (i.e., pace maker) (col 7 lines 55-65)
accelerometer devices; motion detection devices (Jain teaches the use of a wearable computing device such as a fitness tracker (i.e., detects motion and speed of movement) (col 7 lines 55-65)

CLAIM 4-
Jain in view of Healey teaches the limitations of claim 1. Regarding claim 4, Jain further teaches:
wherein talking one or more actions includes one or more of providing personalized content to the current user through a user interface of the application (Jain teaches the use of personalizing a survey for the user based on their sensor data and their previous survey data (col 33 lines 4-30) Figure 7, Figure 5)

CLAIM 5-
Jain in view of Healey teaches the limitations of claim 4. Regarding claim 5, Jain further teaches:
wherein providing personalized content to the current user includes: generating personalized content based on the current user mental state prediction data (Jain teaches the use of personalizing a survey for the user based on their sensor data and their previous survey data that indicated a depressive emotional state (col 33 lines 4-30) Figure 7, Figure 5)
determining a content schedule for providing the personalized content to the current user based on the current user mental state prediction data (Jain teaches the use of measuring biological markers throughout the time period in the rehabilitation program to detect improvements based on the current user state data (i.e., content schedule) (col 16 lines 32-43) and these biological markers indicate estimating the emotional state of the user to determine their degree of depression (i.e., mental state prediction data) (col 15lines 40-54)
and providing the current user with the personalized content at a frequency determined by the content schedule (Jain teaches the rehabilitation program has a variety of activities that are to be performed in a 8-12 week period  (col 16 lines 32-43)

CLAIM 6-
Jain in view of Healey teaches the limitations of claim 5. Regarding claim 6, Jain further teaches:
wherein generating personalized content based on the current user mental state prediction data includes one or more of: determining one or more current medical conditions of the user based on the current user mental state prediction data (Jain teaches that the system determines if the user is experiencing depression (i.e., current medical condition) based on their predicted emotional state through speech analysis (col 4 lines 1-17, (col 11-12 lines 59-67, lines 1-3))
determining the current physical state of the user based on the current user mental state prediction data (Jain teaches that the indication of low activity from the sensors of the user is a marker of depression that is analyzed (col 24 39-46)

Jain does not explicitly teach future medical, physical and mental states however Healey teaches: 
predicting one or more future medical conditions of the user based on the current user mental state prediction data (Healey teaches the prediction of a mental health event such as a depression based on the current causes of the patient (para [0010, 0029, 0036])) 
predicting a future physical state of the user based on the current user mental state prediction data (Healey teaches the use of predicting a trigger that causes physiological distress based on anxiety levels (para [0021]))
and predicting a future mental state of the user based on the current user mental state prediction data (Healey teaches that the system learns and proactively indicates that a mental state of the user may change based on sensor data currently taking and takes action (para [0021]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jain to integrate the application of specifically training machine learning models to predict states of Healey with the motivation of making it easy for the user to monitor daily variation in his or her condition automatically and more accurately (see: Healey, paragraph 2, 21).

CLAIM 7-
Jain in view of Healey teaches the limitations of claim 1. Regarding claim 7, Healey further teaches:
wherein one or more machine learning-based prediction models are of a type selected form the group of machine learning-based models including: supervised machine learning-based models, neural network machine learning-based models and deep learning machine learning-based models (Heleay teaches supervised machine learning algorithms, neural networks (which are a type of deep learning machine learning) (para [0038])) 

semi supervised machine learning-based models (Healey teaches k-nearest neighbor machine learning which is a type of semi supervised machine learning (para [0038]))
unsupervised machine learning-based models, classification machine learning-based models, logistical regression machine learning-based models (Healey teaches unsupervised machine learning based models, multiclass decision models, logistic regression models (para [0038]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jain to integrate the application of specifically training machine learning models of Healey with the motivation of making it easy for the user to monitor daily variation in his or her condition automatically and more accurately (see: Healey, paragraph 2, 21).
CLAIM 8-
Claim 8 is significantly similar to claim 1 and is rejected upon the same art as claim 1.  It further is correlating physical state data and generating physical state prediction model training data and trained machine learning-based physical state prediction models, and receiving current user physical state prediction data which is taught in Healey through their physiological sensors to determine heart rate (i.e., physical state) and predict the user’s activity (para [0014, 0033])). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jain to integrate the application of specifically training machine learning models of Healey with the motivation of making it easy for the user to monitor daily variation in his or her condition automatically and more accurately (see: Healey, paragraph 2, 21).

CLAIMS 9-11-
Claims 9-11 are significantly similar to claims 2-4 and are rejected upon the same art as claims 2-4. 

CLAIM 12-
Claim 12 is significantly similar to claim 5 and is rejected upon the same art as claim 5.  It further uses physical state data and physical state prediction data which is taught by Healey through their physiological sensors to determine heart rate (i.e., physical state) and predict the user’s activity (para [0014, 0033])).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jain to integrate the application of specifically training machine learning models of Healey with the motivation of making it easy for the user to monitor daily variation in his or her condition automatically and more accurately (see: Healey, paragraph 2, 21).

CLAIM 13-
Jain in view of Healey teaches the limitations of claim 12. Regarding claim 13, Jain further teaches:
generating personalized content based on the current user physical state prediction data includes one or more of: determining one or more current medical conditions of the user based on the current user physical state prediction data (Jain teaches that the system determines if the user is experiencing low activity based on determining activity levels from past baselines activity levels that may indicate a marker for depression (col 24 lines 39-62) (The specification describes the prediction data is made based on activity outside of a threshold which reads on the art paragraph 16)
determining the current mental state of the user based on the current user physical state prediction data (Jain teaches that the indication of low activity from the sensors of the user is a marker of depression that is analyzed (col 24 39-46)

Jain does not explicitly teach, however Healey teaches: 
predicting one or more future medical conditions of the user based on the current user physical state prediction data  (Healey teaches the prediction of a mental health event such as anxiety  based on the current causes of the patient such as heart rate (para [0010, 0014 0029, 0036]))
predicting a future physical state of the user based on the current user physical state prediction data (Healey teaches the use of predicting a trigger that causes physiological distress based on anxiety levels (para [0021])) 
and predicting a future mental state of the user based on the current user physical state prediction data  (Healey teaches that the system learns and proactively indicates that a mental state of the user may change based on sensor data currently taking and takes action (para [0021]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jain to integrate the application of specifically training machine learning models to predict states of Healey with the motivation of making it easy for the user to monitor daily variation in his or her condition automatically and more accurately (see: Healey, paragraph 2, 21).

CLAIM 14-
Claim 14 is significantly similar to claim 7 and are rejected upon the same art as claim 7. 

CLAIM 15-
Jain teaches the limitations of: 
receiving motion data from one or more devices associated with one or more users of an application  (Jain teaches the use of obtaining motion data from the user’s accelerometer sensor (col 33 lines 15-20)
for each of the one or more users, obtaining mental state data for the user (Jain teaches that biological markers are analyzed to indicate the user’s emotional state (i.e., mental state) (col 13 lines 1-55)
for each of the one or more users correlating that user’s mental state data with that user’s motion data  (Jain teaches the use of motion to determine a current state of the user’s mental state which is then determining the user’s state of movement in activity level (col 24 lines 47-65) which is then analyzed in accordance to the user’s mental health (col 19 lines 4-17, col 13 lines 23-50))
collecting and processing the correlated mental state data and motion data for each of the one or more users to generate machine learning-based mental state prediction model training data (Jain teaches the use of motion to determine a current state of the user’s mental state  through classification (i.e., training) in machine learning techniques which is then determining the user’s state of movement in activity level (col 24 lines 47-65) which is then analyzed in accordance to the user’s mental health (col 19 lines 4-17, col 13 lines 23-50))
receiving current motion data from one or more devices associated with a current user of an application (Jain teaches that the motion data of the user taken is compared with previous activity levels (i.e., current vs past data) (col 24 lines 39-47))
providing current motion data to the one or more trained machine learning-based mental state prediction models, receiving current user mental state prediction data form the one or more trained machine learning-based mental state prediction models (Jain teaches the use of motion to determine a current state of the user’s mental state  through classification (i.e., training) in machine learning techniques which is then determining the user’s state of movement in activity level (col 24 lines 47-65) which is then analyzed in accordance to the user’s mental health to indicate a likely depressive pattern (i.e., predict)  (col 19 lines 4-17, col 13 lines 23-50) 
and based, at least in part, on the current user mental state prediction data received from the one or more trained machine learning-based mental state prediction models, taking one or more actions. (Jain teaches that based on the predicted mental state of the user the system incorporates a depression detection technique to give the user a personalized survey (i.e., taking an action) (col 15 lines 40-54, Figure 6)

Jain does not explicitly teach, however Healey teaches:
providing the machine learning-based mental state prediction model training data to one or more machine learning-based prediction models to generate one or more trained machine learning-based mental state prediction models (Modeler 1090 may utilize a trained machine learning model (e.g., as demonstrated in FIG. 3) to determine based upon current sensor data whether the data is indicative of a mental health event. In other examples, the user 1010 may utilize one or more user interfaces provided by user interface 1070 to manually indicate that a mental health event is occurring (which in some examples may be utilized to train the model) (para [0029]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jain to integrate the application of specifically training machine learning models of Healey with the motivation of making it easy for the user to monitor daily variation in his or her condition automatically and more accurately (see: Healey, paragraph 2, 21).

CLAIMS 16-18-
Claims 16-18 are significantly similar to claims 2-4 and are rejected upon the same art as claims 2-4. 

CLAIM 19-
Jain in view of Healey teaches the limitations of claim 18. Regarding claim 19, Jain further teaches:
providing personalized content to the current user includes: generating personalized content based on the physical activity count data (Jain teaches that the rehabilitation program includes length and time of exercise when evaluating the user and defines these exercises to the user (i.e., personalized content)  (col 16 lines  1-17, 16 lines 31-45)
determining a content schedule for providing the personalized content to the current user based on the physical activity count data (Jain teaches the use of measuring biological markers throughout the time period in the rehabilitation program to detect improvements based on the current user state exercise data (i.e., content schedule) (col 16 lines 32-43) 
and providing the current user with the personalized content at a frequency determined by the content schedule (Jain teaches the rehabilitation program has a variety of activities that are to be performed in a 8-12 week period  (col 16 lines 32-43)

CLAIMS 20-21-
Claims 20-21 are significantly similar to claims 6-7 and are rejected upon the same art as claims 6-7. 

CLAIM 22-
Claim 22 is significantly similar to claim 15 and is rejected upon the same art as claim 15.  It further is correlating physical state data and generating physical state prediction model training data and trained machine learning-based physical state prediction models, and receiving current user physical state prediction data which is taught in Healey through their physiological sensors to determine heart rate (i.e., physical state) and predict the user’s activity (para [0014, 0033])). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Jain to integrate the application of specifically training machine learning models of Healey with the motivation of making it easy for the user to monitor daily variation in his or her condition automatically and more accurately (see: Healey, paragraph 2, 21).

CLAIMS 23-25-
Claims 23-25 are significantly similar to claims 2-4 and are rejected upon the same prior art as claims 2-4.

CLAIM 26-
Claim 26 is significantly similar to claim 19 and is rejected upon the same prior art as claim 19. 

CLAIM 27-
Claim 27 is significantly similar to claim 13 and is rejected upon the same prior art as claim 13. 

CLAIM 28-
Claim 28 is significantly similar to claim 7 and is rejected upon the same prior art as claim 7. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borthakur (US 2021/0145338 A1) also talks about sensor data prediction on machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626